02-13-049-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-13-00049-CV
 
 



IN RE RONNIE TURNER


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
Relator
Ronnie Turner seeks a writ of mandamus compelling a deputy district clerk to send
him complete file-stamped copies of documents he contends he filed with the trial
court and court of criminal appeals relating to an application for writ of
habeas corpus under code of criminal procedure article 11.07.  We dismiss for
want of jurisdiction.
This
court has jurisdiction to issue writs of mandamus against district and county
court judges, to issue writs of mandamus against a district judge acting as
magistrate in a court of inquiry, and to issue all other writs necessary to
enforce its own jurisdiction.  See Tex. Gov’t Code Ann. § 22.221 (West
2004).  We do not have mandamus jurisdiction over a district clerk unless such
is necessary to enforce our jurisdiction.  See, e.g., In re
Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding) (mem. op.); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San
Antonio 1998, orig. proceeding); see also In re Jackson, No.
02-10-00445-CV, 2010 WL 5395827, at *1 (Tex. App.—Fort Worth Dec. 30, 2010, orig.
proceeding) (mem. op.).  Here, Relator’s petition for writ of mandamus does not
involve a matter in which we must enforce our jurisdiction.  Cf. Washington,
7 S.W.3d at 182–83.  We must therefore dismiss Relator’s petition for want of
jurisdiction.
 
PER CURIAM
 
PANEL: 
GARDNER, DAUPHINOT, and GABRIEL, JJ.
 
DELIVERED: 
February 14, 2013




          [1]See
Tex. R. App. P. 47.4, 52.8(d).